Citation Nr: 9924952	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-13 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the 
groin/left testicle.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 1995, which denied service connection for a groin 
injury, April 1998, which denied service connection for PTSD, 
and May 1998, which denied service connection for right leg 
and left testicle injury residuals.  In April 1999, the 
veteran appeared at the Montgomery, Alabama, RO for a 
videoconference hearing before the undersigned, sitting in 
Washington, D.C.  Although an appeal from the June 1995 
rating decision was not developed separately for appellate 
consideration, in August 1995, the veteran submitted a 
statement informing VA that he disagreed with the denial of 
his claim.  Moreover, his contentions regarding his groin 
injury and left testicle injury are virtually identical.  
Consequently, the matter will be considered as a single 
issue, as set forth on the title page of this decision.  For 
reasons to be discussed, further development will be required 
pending a final decision on the issue of entitlement to 
service connection for PTSD.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
claimed inservice groin/testicle injury and currently shown 
testicular tenderness and atrophy.

2.  There is no competent evidence of a nexus between a skin 
disorder of the groin/testicle region and currently shown 
testicular tenderness and atrophy.

3.  There is no competent evidence of a nexus between claimed 
right leg injuries and a current right leg disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a disability of the 
groin/left testicle, or for a right leg disability.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the information provided in the 
statement of the case and other correspondence from the RO 
has been sufficient to inform the veteran of the elements 
necessary to complete his application, and there is no 
potentially relevant evidence which has been identified that 
is not of record.  Robinette v. Brown, 8 Vet.App. 69 (1995).  

Therefore, as a threshold matter, regarding each issue, it 
must be determined whether the veteran has met his initial 
obligation of submitting evidence of a well-grounded claim; 
that is, one which is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In general, a 
well-grounded claim for service connection requires competent 
evidence of (1) current disability; (2) incurrence or 
aggravation of a disease or injury in service; and (3) a 
nexus between the in-service injury or disease and the 
current disability.  Cohen v. Brown, 10 Vet. App. 128, 136 
(1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  If a 
claim is not well-grounded, there is no duty to assist the 
appellant in any further development of his claim.  Rabideau 
v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Groin/Left Testicle Disability

On a VA examination in January 1998, the veteran complained 
of left testicle pain of about fourteen years' duration.  On 
examination, the right testicle was atrophic, and the left 
testicle, while normal in appearance, was sensitive to 
palpation.  The diagnosis was testicular pain of unknown 
cause.  For purposes of determining whether the claim is 
well-grounded, we find this to be evidence of current 
disability, the first element of a well-grounded claim.  

As to the second element, inservice incurrence, the veteran 
testified at his hearing that during service, prior to his 
overseas assignment, he fell over a piling, puncturing his 
groin and bursting his left testicle.  He was treated for the 
injury, but he later developed a growth on the testicle, 
which was operated on after his discharge.  For the purpose 
of determining whether a claim is well grounded, evidence is 
generally accepted as credible.  Robinette v. Brown, 8 
Vet.App. 69 (1995); King v. Brown, 5 Vet.App. 19 (1993).  
Moreover, although the veteran is not competent to establish 
a connection between the injury to the groin and testicle and 
a subsequently developing "growth," he testified that both 
occurred in service, and both the injury and the "growth" 
are observable conditions.  Hence, there is competent 
evidence of service incurrence.  Falzone v. Brown, 8 Vet.App. 
398 (1995).  

Additionally, service medical records document the veteran's 
treatment on numerous occasions from September to December, 
1955, for a skin disorder involving the crotch and scrotal 
area.  The initial record noted that he had had several bouts 
of a fungus infection in that area.  Recently, after seven 
days without treatment, his scrotum had been inflamed and 
tender.  The diagnosis was dermatitis medicamentosa, and he 
was transferred to a hospital for treatment.  Examination on 
admission disclosed dark red skin of the groin, with an 
increase of the normal skin markings and fairly sharply 
marginated skin lesions.  There were lesions on the chest, 
abdomen, and legs as well.  A week after admission, the 
lesions were beginning to disappear, and he was discharged 
four days later, his condition improved.  The final diagnosis 
was intertrigo, thighs and groin.  In November 1955, he again 
complained of a severe recurrence of his intertrigo, which 
had apparently never cleared completely.  The eruption was 
now suspected to be Monilia albicans, although the file does 
not show the results of testing.  However, the requirement of 
service incurrence is dependent upon symptoms, not a 
diagnosis.  Savage v. Gober, 10 Vet.App. 488 (1997).  Thus, 
the second element of a well-grounded claim, service 
incurrence, is also satisfied with the service medical 
records.  

Regarding the third element, competent evidence of a nexus to 
service, "competent" evidence may be lay evidence in 
circumstances in which the determinative issue does not 
require medical expertise, such as the occurrence of an 
injury or the recounting of symptoms.  Cohen, at 137; Heuer 
v. Brown, 7 Vet.App. 379 (1995).  However, where the 
determinative issue involves medical etiology, such as to 
establish a nexus between inservice symptoms and current 
disability, or medical diagnosis, such as for a current 
disability, only medical evidence is considered 
"competent."  Cohen, at 137; Grottveit v. Brown, 5 Vet.App. 
91 (1993).  Nevertheless, the veteran is competent to provide 
testimony regarding an "observable condition."  Falzone v. 
Brown, 8 Vet.App. 398 (1995).  However, the evidence of 
inservice disability consists of service medical records of a 
skin disorder of the groin/scrotal area, as well as current 
testimony of an injury to that area, and a later developing 
"growth," whereas the current diagnosis is an atrophic 
right testicle and testicular pain of unknown origin.  A 
connection between these diverse symptoms and findings is not 
subject to lay observation; medical evidence is required to 
link the inservice symptoms to current disability.  See 
Savage.  

The veteran's examination for discharge from service, in 
December 1955, did not contain any pertinent complaints or 
abnormal findings.  Subsequent to service, he had a pilonidal 
cyst excised at a VA facility in August 1956.  On a VA 
examination in August 1982, both the skin and genitalia were 
noted to be normal.  In July 1988, he had atrophic testicles, 
bilaterally.  In August 1991, he complained of testicle and 
groin pain, and atrophic testicles were again noted.  In 
September and October 1991, the left epididymis was noted to 
be palpable and tender.  None of this medical evidence 
suggests a causal connection between any groin or testicle 
symptoms in service and current disability.  Similarly, the 
January 1998 VA examination, which contained only a fourteen 
year history of pertinent symptomatology, did not provide a 
causal connection to service.  Moreover, even if continuity 
was established by lay testimony, medical evidence would be 
required to link the symptoms of continuity to the current 
symptoms.  Savage.  Consequently, in the absence of a nexus, 
the claim is not well-grounded.  

Right Leg Disability

At his hearing, the veteran indicated that he injured his 
right leg in the same fall in which he injured his 
groin/testicle area.  In his claim dated in April 1998, he 
stated that during surgery in early 1952, the surgeons cut a 
tendon, leaving his right leg numb.  Both of these assertions 
satisfy the requirement of service incurrence, for the 
purpose of determining whether the claim is well-grounded.  
As to current disability, a VA examination in January 1998 
noted a markedly unsteady gait and absent reflexes in the 
lower extremities, and resulted in an impression of 
peripheral neuropathy with gait disorder.  Consequently, 
there is medical evidence of current disability; 
determinations of weight and credibility of evidence are not 
made until after a claim is found to be well grounded, .  
Robinette v. Brown, 8 Vet.App. 69 (1995); King v. Brown, 5 
Vet.App. 19 (1993). 

However, there is no competent evidence of a nexus to 
service.  In this regard, a causal connection between either 
an injury or a tendon cut during a surgical procedure and 
currently diagnosed peripheral neuropathy is a matter 
requiring medical expertise, and there is no medical evidence 
positing such a connection.  See, e.g., Savage.  Accordingly, 
in the absence of competent evidence of a nexus, the claim is 
not well-grounded.  

ORDER

Service connection for a disability of the groin/left 
testicle is denied.

Service connection for a right leg disability is denied.


REMAND

The report of a VA examination in January 1998, which 
diagnosed PTSD explicitly based on inservice stressors 
reported by the veteran, provides the current disability, 
inservice incurrence, and nexus sufficient to well ground the 
claim for service connection for PTSD.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  In this regard, a well-grounded claim 
need not contain evidence sufficient to grant the claim; it 
must simply provide a "preliminary threshold of plausibility 
with enough of an evidentiary basis to show that the claim is 
capable of substantiation."  Wallin v. West, 11 Vet.App. 
509, 514 (1998) (citing Robinette v. Brown, 8 Vet.App. 69, 76 
(1995)).  Moreover, determinations of weight and credibility 
of evidence are made after the claim is found to be well 
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995); King v. 
Brown, 5 Vet.App. 19 (1993).  Accordingly, the VA has a duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

As pertinent to PTSD, this assistance requires obtaining 
additional evidence regarding both the existence of a 
stressor and a diagnosis of PTSD.  See, e.g., Cohen.  
Regarding the existence of a stressor, the Court has held 
that while the sufficiency of a stressful event and its 
relationship to PTSD are medical determinations, the 
existence of the precipitating event is a factual matter, and 
thus within the adjudicatory purview.  Cohen; Zarycki v. 
Brown, 6 Vet.App. 91 (1993); West v. Brown, 7 Vet.App. 70 
(1994); 38 C.F.R. § 3.304(f) (1995).  Furthermore, as noted 
in Cohen as well as previous decisions, the evidence required 
to determine the existence of a stressor is generally 
dependent upon whether the veteran "engaged in combat," in 
which case the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) apply, or not, in which case, corroboration is required 
to establish the existence of a stressor.  See Moreau v. 
Brown, 9 Vet.App. 389, 396 (1996).  

The diagnosis of PTSD in January 1998 was based on 
experiences reported by the veteran at that time involving 
combat participation.  However, there is no service 
department or other evidence corroborating the veteran's 
claim of combat participation.  Consequently, these incidents 
must be verified, by service department or other relevant, 
credible evidence.  Additionally, at his hearing, the veteran 
reported that his ship had been struck by enemy fire, 
resulting in the deaths of several servicemen, and causing 
significant damage to the ship.  He testified that after 
that, he had been unable to sleep, and feels that his PTSD 
resulted from that incident.  According to the DICTIONARY OF 
AMERICAN NAVAL FIGHTING SHIPS, Vol. I, Part A at 424 (1991), the 
veteran's vessel, the U.S.S. Ashtabula, was damaged in 
November 1952 by "twin explosions caused by acetylene 
torches which ignited gasoline fumes."  Although this 
occurred while the ship was in Sasebo, Japan, and not in 
combat, it did result in the deaths of three sailors, and 
caused serious damage.  Consequently, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) should be 
contacted to provide further information concerning this 
incident, as well as for any other incidents for which the 
veteran provides adequate information.  Thereafter, the 
veteran should be afforded an examination to determine 
whether he has PTSD related to any verified incidents.  

In addition, at his hearing, the veteran testified that he 
was being treated at a VA facility for PTSD; these records 
must be obtained.  Further, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Consequently, regarding this or any other claimed stressor, 
the veteran is invited to submit corroborating evidence, 
including statements from witnesses.  Finally, the RO is 
advised that the Court has found that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain the records of 
the veteran's treatment for PTSD from the 
Tuscaloosa VA medical center.

2.  The RO should request that the veteran 
provide specific information as to each of 
the stressors reported in the January 1998 
VA examination, including his location(s) 
during his claimed 14 months in Korea; the 
circumstances, dates, locations, and unit 
to which he was assigned when he saw many 
of his fellow servicemen killed; and the 
location, date, names of other witnesses, 
and unit involved in the incident in which 
he was involved in a combat skirmish with 
Chinese soldiers, and was stabbed in the 
neck with a bayonet.  The dates and 
locations of his treatment for this wound 
should be provided as well.  

3.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim, 
including statements from witnesses.  
 
4.  After affording the veteran a 
reasonable period of time to respond, but 
regardless of whether any response is 
received, the RO should request the 
command histories, decklogs, and any other 
relevant information regarding the 
explosion on the Ashtabula in Sasebo, 
Japan, in November 1952, including any 
records referring to the veteran during 
that time period, from the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197.  Copies of the veteran's DD 214 and 
service personnel records should be 
provided to the USASCRUR.  In addition, 
the USASCRUR should be requested to 
provide all available verification for any 
other stressor(s) for which the veteran 
provides sufficient identifying 
information.  To the extent possible, any 
information provided by the veteran in 
response to the RO's request for 
additional specificity and any lay 
verification should be incorporated into 
the request for verification from the 
USASCRUR.  

5.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should accord 
the veteran a VA psychiatric examination, 
before a board of two examiners.  The 
claims file with the newly obtained 
evidence, must be forwarded to the board 
and reviewed prior to the examination.  If 
the veteran is diagnosed with PTSD, the 
examiners should be requested to explain 
the sufficiency of each specific stressor 
relied upon for the diagnosis, the basis 
for the conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed inservice stressor(s) and 
his current symptomatology.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

6.  After completion of the requested 
development, the case should be reviewed 
by the originating agency.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, as well as a copy of the excerpt 
from the DICTIONARY OF AMERICAN NAVAL FIGHTING 
SHIPS cited above, which has been 
associated with the claims file.  

After affording the veteran and his representative an 
opportunity to respond, the case should be returned to the 
Board for appellate consideration, if otherwise in order.  
While regretting the delay involved in remanding this case, it 
is felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals








